Citation Nr: 0717859	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to service-connected otitis media, tinnitus, and 
defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that prior to the adjudication of the issue 
on appeal, additional development is needed.  

In January 2004, the veteran submitted an informal claim for 
service connection for headaches, both direct and secondary 
to otitis media, rated at 10 percent disabling, tinnitus, 
rated at 10 percent disabling, and defective hearing, rated 
at 0 percent disabling.  The veteran has stated that he had 
an ear injury in service caused by an exploding mine, and 
although this incident is not documented in the record, the 
Board notes that the RO has conceded the veteran's exposure 
to excessive noise in service.  See July 3, 2003 rating 
decision granting service connection for tinnitus on basis of 
VA contract examination diagnosing tinnitus directly related 
to noise exposure in service.

On the veteran's VA Form 9, submitted in February 2005, he 
stated, "I have headaches all the time," and he attributes 
his condition to "the time I lost my ear drum in the 
military."

It is documented that the veteran reported to sick call for 
nausea, headaches, and nervousness on May 21, 1969.  However, 
the next day he reportedly continued to feel nauseated and 
the impression was mild flu syndrome.  The separation 
examination in July 1969 is silent as to a headache 
condition.

The veteran's claims file reveals recent medical 
documentation of headaches.  An October 2000 medical report, 
submitted by Dr. K. A. G., M.D., noted "occasional headaches 
starting from the neck up."

In October 2002, a VA outpatient report noted the veteran had 
a headache, along with chest pain and shortness of breath.

The Board notes that the veteran has not been afforded a VA 
examination, to include a VA medical opinion, in order to 
determine if the veteran currently has a headache disability, 
and if so, whether that condition is etiologically related to 
active service, or whether the condition is secondary to his 
service-connected otitis media, tinnitus, or defective 
hearing.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  In 
this case, a VA medical opinion that addresses the questions 
of direct and secondary service connection is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current headache 
diagnosis is either etiologically linked 
to active service, or proximately due to, 
or the result of, any service-connected 
disabilities including otitis media, 
tinnitus, or defective hearing.  The 
examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
headache condition is permanently 
aggravated by the veteran's service-
connected disabilities including otitis 
media, tinnitus, or defective hearing.  
The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



